It is an honour for me to participate in this new session of the General Assembly and to address this illustrious Hall on behalf of His Excellency Mr. Danilo Medina Sanchez, President of the Dominican Republic.
Since the founding of the United Nations 74 years ago, my country has been deeply committed to the Organization’s mission of cooperation for peace, security and the development of peoples. This year, that commitment was renewed when we assumed a non-permanent seat on its Security Council for the first time, despite being founders of the United Nations. That is, of course, a responsibility that honours and binds us. That is why, we have done our utmost since January to ensure that our contribution to the Council always involves the search for broad consensus, which facilitates decision-making and efficiency.
As part of that work, at the beginning of the year, when we assumed the presidency, we organized an open debate on the impacts of climate-related disasters and their negative effects on international peace and security (see S/PV.8451). That debate takes on new meaning in the current context, following the wave of fires in the Amazon and the recent passage of Hurricane Dorian, which left behind a trail of shocking damage and many victims.
It should be noted that for us and our Caribbean region, the effects of climate change are real, visible and devastating, and threaten the very existence of our countries. In that regard, we are encouraged by the fact that Secretary-General Antonio Guterres convened the Climate Action Summit to address climate action within the broader framework of the 2030 Agenda for Sustainable Development, which we were very honoured to attend. We agree with him that climate change is the defining issue of our time and a direct existential threat. We have also been particularly attentive to the regional agenda in matters such as humanitarian aid for Venezuela or the preparation of the new support mission to Haiti.
We have little more than a decade left to make a reality of the Sustainable Development Goals (SDGs), established by this very Assembly. Therefore, it is the duty of every country to take stock of their achievements, verify progress, monitor remaining challenges and, of course, immediately take the necessary actions to ensure success for each one of the Goals.
I must note that, in the case of the Dominican Republic, the 2030 Agenda was immediately integrated into our daily activity because, from day one, our Government has shared the same focus — putting people’s needs first. Like the SDGs, our first priority as a Government has always been to fight poverty and hunger, which we have approached from all angles, from the implementation of social policies to guaranteeing access to credit and, of course, promoting the development of our rural areas, which, as the United Nations Food and Agriculture Organization explains in its latest reports, is the locus of the highest levels of poverty in our region.
This multidimensional strategy, to which President Danilo Medina Sanchez himself has dedicated great effort, as in the case of the surprise visits he has carried out, has enabled us to obtain good results. The extreme poverty rate in our country fell from 9.9 per cent in 2012 to 2.9 per cent in 2018, representing a tremendous achievement. Overall poverty decreased from 39.7 per cent to 23 per cent in the same period. The greatest decrease was in the countryside, where rural poverty fell from 49.3 per cent in 2012 to 25.6 per cent in 2018 thanks to the continuous support that the Government has been offering to our agricultural producers.
In addition, over the past decade, our country has had more success in reducing hunger than any other country in Latin America. We are one of only four countries in which that trend has remained stable over the past two years, while many neighbouring countries have, unfortunately, seen their progress slow.
We have also made great strides in the indicators for Goal 4, because inclusive and quality education is also a central goal of our Government. That goal has translated into the allocation of 4 per cent of our gross domestic product to education and the implementation of the greatest educational transformation that our country has experienced in its history. We have also made significant progress in other important areas, such as health, water conservation, gender equality, access to energy and sustainable economic growth, among others.
Of course, we still have a lot of work to do and we know that there are no shortcuts to reaching the Goals, which can be achieved only through effort and persistence. It fills us with optimism to know that, a year after the end of the current term of office, under the wise leadership of President Medina, alliances have been established with all sectors of our society. What that means is that regardless of our political future, the development agenda, which already belongs to all citizens, will be able to follow its course at a steady pace. We trust that the Dominican Republic will continue to advance, alongside our brother countries of the region, in order to overcome the great and urgent challenges that lie ahead, such as climate change.
On the thirtieth anniversary of the adoption of the Convention on the Rights of the Child, to which we are a signatory, we note that the Dominican Republic is fully resolved to honour its global commitment to guaranteeing the rights of every child. We reiterate that commitment today and will redouble our efforts in that regard. We are the first country in our region that, after having reached consensus within society, created a national road map for the prevention of violence against children and adolescents and care for its victims. In that connection, we will continue to work in all areas, from inclusive education to the reduction of neonatal deaths, the promotion of timely birth registration and the eradication of child labour. All our actions are guided by the goal of ensuring full, safe and happy lives for all children and adolescents in the Dominican Republic.
With those children and their future in mind, reducing inequalities is undoubtedly one of the priorities of the United Nations system. It is important to bridge the gap between the countries spearheading the development agenda and those with the greatest difficulties. However, it is important to note that the nature of those gaps and the challenges we face in overcoming them change. When we talk about inclusion, we can no longer talk only about meeting basic needs. In a few years, the new marginalized, the new poor, may no longer be those who have no food or shelter. In fact, soon, we will hopefully succeed in resolving that problem once and for all.
However, it is possible that the newly excluded are those who do not have access to knowledge, the Internet and new technologies, and will therefore increasingly face difficulties in entering the labour market. If we want to talk about inclusion, development and opportunities, we must talk about decent employment and decent incomes. It is certain that technological changes, according to some studies, could eliminate 50 per cent of jobs in the next 20 years — 50 per cent. That could jeopardize all the progress made by the Dominican Government.
Technology is already transforming the way we relate to the world today and, in this new era, establishing great differences among countries that are most plugged in and those that are not. I offer a single fact — only 20 per cent of people in the least developed countries have access to the Internet compared to 80 per cent of people in the most developed countries. To them I ask: What possibilities do those least developed countries have of competing in the new economy of the fourth industrial revolution? That includes countries like the Dominican Republic, where there is much greater Internet penetration. How will we be able to integrate populations in the most isolated areas that still live with technology from the first industrial revolution and dedicate themselves, perhaps, to subsistence agriculture? Therefore, the most urgent question we must ask ourselves now is: Will the transformation, already under way, contribute to closing the gaps of inclusion or will it contrarily further widen the gap between rich and poor?
Presently, the truth is that the outlook is far from promising. Most experts seem to agree that, at least in its present form, the technological revolution will not contribute to reducing inequality. In its current state, the gap is widening among those who are prepared to occupy the jobs of the future and those who are not, irrespective of whether the technological revolution leads to the creation or disappearance of jobs. That is why we are making an urgent appeal to the General Assembly to avoid a course towards the inequality that the model for technological development seems to be taking. To that end, initiatives are of great importance. Such initiatives include the High-level Panel on Digital Cooperation, which helps us in the search for solutions to the problem of digital security, equity and the fulfilment of rights in cyberspace, and the efforts made by the United Nations Development Programme to reduce inequalities and promote the progress and welfare of humankind through new technologies.
Of course, that connects with the fact that we must also work together to increase investment in research and development if we want to move towards the next stage of growth. Unfortunately, that is an area in which our countries are lagging behind. On the list of the 10 most innovative countries in the world, headed by South Korea, Germany and Finland, there is not a single Latin American country. We consider it an urgent priority to efficiently and continuously implement instruments, such as knowledge exchange, skills building, access to technology and cooperation in science and innovation. Accordingly, the Government of the Dominican Republic takes this opportunity to ask those leading countries in the transformation of knowledge and skills to accompany us in that process.
In the experience of the Dominican Government, it is just as important to give answers to present problems as it is to be able to anticipate future needs. As leaders, it is our responsibility to continuously act under both perspectives. A vision for the future must include those who have not yet been able to meet their basic needs and a short-term vision must consider the consequences that our actions may have on future generations. That is why it is pressing now, more than ever, to deal with the present without looking away from the future. Only if we achieve that challenging balance will we be helping to unite our societies at both ends, closing gaps and healing wounds. Only in that way will we be building a more just, prosperous and sustainable future for all.
The Dominican Government invites the General Assembly to explore new ways of cooperation and to advance the present urgent agenda and the needs of the future. We have no time to lose. The time is here — the time is now. Only with commitment, with determination and with a vision focused on the interests of our peoples will we emerge victorious from the multiple challenges that are testing developing countries. The United Nations can always count on the Dominican Republic to work actively for the well-being of present and future generations.
